                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

JOHN C. RICHARDSON,                               )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         ) CIVIL ACT. NO. 3:18-cv-813-ECM
                                                  )               (WO)
RUSSELL COUNTY DISTRICT                           )
AND CIRCUIT JUDGES, et al.,                       )
                                                  )
            Respondents.                          )

                                           ORDER

        On February 5, 2019, the Magistrate Judge entered a Recommendation (doc. 3)

to which no timely objections have been filed. Upon an independent review of the file

and upon consideration of the Recommendation, it is

        ORDERED as follows that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case be and is hereby DISMISSED without prejudice for the Petitioner’s

failure to comply with the orders of this Court and failure to prosecute this action.

       A Final Judgment will be entered.

       Done this 22nd day of March, 2019.


                                        /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
